Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 3/10/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170368232 to Montes de Oca.  Montes de Oca teaches a method of making an intermittent urinary catheter of varying stiffness comprising: immersing a first section of a catheter made from polyvinyl alcohol in a first plasticizing agent; and immersing a second section of the catheter made in a second plasticizing agent (abstract; paragraphs 11-16; claim 25).  This is a method of modifying a polymeric tube of an intermittent urinary catheter, the method comprising: contacting at least a section of the polymeric tube of an intermittent urinary catheter with a polymerizable monomer, said polymerizable monomer being absorbed into the section of the polymeric tube; and polymerizing the polymerizable monomer absorbed in the section of the polymeric tube, thereby increasing the stiffness of the section of the polymeric tube.  The method further includes forming a hydrophilic coating on the outer surface of the polymeric tube (paragraph 28).  The section of the polymeric tube contacted comprises a distal end portion (paragraph 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6875197 to Simhambhatla in view of US 20170368232 to Montes de Oca.  Simhambhatla teaches a method of modifying a catheter (a polymeric medical tube), the method comprising: contacting at least a section of the polymeric medical tube with a UV-curable crosslinking agent such as trimethylolpropane triacrylate (a polymerizable monomer; an acrylate), said polymerizable monomer being absorbed into the section of the polymeric medical tube; and crosslinking (polymerizing) the polymerizable monomer absorbed in the section of the polymeric medical tube, thereby increasing the stiffness of the section of the polymeric medical tube (col 1, line 63 to col 3, line 47; col 7, lines 29-40).  The stiffening occurs on the outer layer of the catheter (col 5, line 62 to col 6, line 29; Figures 8 and 11).  A further hydrophilic coating may be applied to the outer surface of the polymeric medical tube (col 6, lines 27-56).
Simhambhatla fails to teach using its method to stiffen an intermittent urinary catheter.  Simhambhatla further fails to teach hardening the areas of the catheter, or the use of masks, as defined in claims 11-15.  
Montes de Oca teaches that varying stiffness along an intermittent urinary catheters mitigates the risk of water spillage, and allows for the catheter to navigate the curves of the body lumen while being rigid enough to be pushed through the urethra without collapsing or buckling before an end of the catheter reaches the bladder (abstract; paragraphs 8-9).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the method of Simhambhatla of imparting variable stiffness to a polymeric medical tube to an intermittent urinary catheter.  The rationale for this is that imparting variable stiffness to an intermittent urinary catheter will produce an intermittent urinary catheter that mitigates the risk of water spillage, and allows for the catheter to navigate the curves of the body lumen while being rigid enough to be pushed through the urethra without collapsing or buckling before an end of the catheter reaches the bladder.  It would have been further obvious to optimize the areas to be hardened, and in this way, would harden the areas of the catheter defined in claims 11-15.   It would have been further obvious to use masks to allow curing at the places on the surface where curing is desired, and prevent curing at the places where curing is not desired. The use of masks to allow curing at the places on the surface where curing is desired, and prevent curing at the places where curing is not desired, is well known in the art of light-curable compositions.
Applicant argues that Simhambhatla fails to teach an intermittent urinary catheter.  Applicant further argues that Simhambhatla doesn’t teach contacting a polymeric tube with a polymerizable monomer.  In Simhambhatla, the multifunctional agent is added to the soft polymer and then extruded to form an inflatable member, and because Simhambhatla’s inflatable member is not already formed prior to being contacted with the multifunctional agent, it doesn’t read on the claimed invention.
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s argument that Simhambhatla fails to teach contacting its inflatable member with a polymerizable monomer, the examiner’s response is that Simhambhatla teaches coating the tube with the crosslinkable material to stiffen the polymeric tube (col 3, lines 3-22).    This coating is a method of modifying a polymeric tube, the method comprising: contacting at least a section of the polymeric tube with a polymerizable monomer, said polymerizable monomer being absorbed into the section of the polymeric tube.  For the sake of argument, if Simhambhatla did not teach treating a pre-formed polymeric medical tube with a polymerizing agent, which the examiner does not concede, the claims don’t require treatment of a pre-formed polymeric tube with a polymerizable monomer, only contacting at least a section of a polymeric tube with a polymerizable monomer, said polymerizable monomer being absorbed into the section of the polymeric tube.  The claimed contacting can be done at any time, either by contacting the polymerizable monomer to the polymeric tube prior to formation, or contacting the polymerizable monomer to the polymeric tube after formation.  The claims are open to both.  Regarding applicant’s argument that Simhambhatla fails to teach an intermittent urinary catheter, the examiner recognizes that Simhambhatla fails to teach an intermittent urinary catheter.  In view of Montes de Oca, however, it would have been obvious to use the method of Simhambhatla to impart variable stiffness to an intermittent urinary catheter for the reasons given above, that is, to produce an intermittent urinary catheter that mitigates the risk of water spillage, and allows for the catheter to navigate the curves of the body lumen while being rigid enough to be pushed through the urethra without collapsing or buckling before an end of the catheter reaches the bladder.  
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 24, 2021